Opinion issued June 28, 2012.




                                         In The
                                  Court of Appeals
                                         For The
                             First District of Texas

                                  NO. 01-12-00290-CR
                                       ____________

                            NORRIS SKINNER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 351st District Court
                               Harris County, Texas
                           Trial Court Cause No. 1241923


                             MEMORANDUM OPINION

         Appellant, Norris Skinner, pleaded guilty to the felony offense of forgery.1

The trial court found appellant guilty and, in accordance with the terms of

appellant’s plea agreement with the State, sentenced appellant to confinement for

1
         See TEX. PENAL CODE ANN. § 32.21(b), (e)(2) (West 2011).
three years in the Institutional Division of the Texas Department of Criminal

Justice. Appellant has filed a pro se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2).         An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex.Crim.App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App.2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).